2010 Executive Officer Compensation

On January 22, 2010, the Compensation Committee of the Board of Directors of
Volterra Semiconductor Corporation (the “Company”) approved certain compensation
matters for (i) its directors and (ii) executive officers for whom disclosure
was required in the registrant’s most recent filing with the Commission under
the Securities Act or Exchange Act that required disclosure pursuant to Item
402(c) of Regulation S-K (the “Officers”).

For 2010, the Compensation Committee did not change base salaries for the
Officers, as previously disclosed by the Company in its Form 8-K filings. The
Compensation Committee approved the following bonuses under the Company’s
Management Bonus Plan for the Officers for 2009 performance:

          Name and Title       2009 Bonus
Jeff Staszak
President and Chief Executive Officer
 
   
$346,015
Mike Burns
Vice President, Finance and Chief Financial Officer
 
   
$143,798
David Lidsky
Vice President, Design Engineering
 
   
$100,000
Bill Numann
Vice President, Marketing
 
   
$126,722
Craig Teuscher
Vice President, Sales and Applications Engineering
 
   
$143,798

2010 Non-Employee Director Compensation

On January 22, 2010, the Board of Directors of Volterra Semiconductor
Corporation (the “Company”), upon the recommendation of the Compensation
Committee, revised the cash compensation of the non-employee directors as
follows:

Annual cash retainer for service as:

         
Chairman of the Board of Directors:
  $ 10,000  
Member of Board of Directors:*
  $ 25,000  
Member of Audit Committee: *
  $ 7,000  
Member of Compensation Committee: *
  $ 3,500  
Member of Nominating and Governance Committee:*
  $ 2,500  
Audit Committee Chair:*
  $ 15,000  
Compensation Committee Chair:*
  $ 7,000  
Nominating and Governance Committee Chair:*
  $ 5,000  

*represents no change from previously approved compensation

